Vermont Superior Court
                               Environmental Division

==========================================================================
                  ENTRY REGARDING REQUEST
==========================================================================

 Town of Georgia
         vs.                                                Docket No. 105-6-10 Vtec
 Ronald King and Laurie King
   (Municipal zoning enforcement proceeding)
Title: Correspondence expressing concerns and requesting clarification (Filing No. 13)
Filed: November 15, 2011
Filed By:     Defendant Ronald King
Response filed on 11/22/11 by David W. Rugh, Co-Counsel for Town of Georgia

___ Granted           ___ Denied            _X_ Other

       By his letter dated Nov. 13, 2011, filed with the Court on Nov. 15, 2011,
Defendant Ronald King expressed several concerns, including a concern regarding the
scheduling of this matter for re-trial. The re-trial is currently scheduled to begin on
Thursday, Dec. 14, 2011 and continue (if needed) through Friday, Dec. 15, 2011.
Mr. King expressed a concern that the re-trial had not been scheduled for two days, as
he requested. The Court regrets that the two day scheduling was not made more clear
and assurers Mr. King that the Court intends to make all the time needed available for
all parties to present admissible, relevant testimony and other evidence.
       We take this opportunity to remind Mr. King and all other parties of the limited
nature of this re-trial. This case concerns the Town’s claims for penalties, and
defendants’ responses thereto, concerning zoning violations. The Court previously
conducted a trial of these claims and rendered a Judgment Order, dated and filed
Sept. 13, 2011. The Court subsequently granted Mr. King’s request for a new trial,
pursuant to an Entry Order dated and filed Oct. 19, 2011. As a consequence of that
Entry Order, the Court announced that at the re-trial, pursuant to V.R.C.P. 59 (a), all
parties would be afforded the opportunity to present admissible, relevant evidence and
legal arguments on
      “whether the Court should adjust, downward or upward, its prior
      judgment order concerning what penalties should be assessed upon
      Defendants based on their violation of the Town’s ordinance identified in
      the Notice of Violation issued to them. Parties are also reminded that
      they should not repeat evidence that has already been submitted to the
      Court in the prior proceeding.”
Town of Georgia v. King and King, No. 105-6-10 Vtec, Entry Order at 2 (Vt. Super. Ct.
Oct.19, 2011)(Durkin, J.).
       The Court emphasized that, pursuant to V.R.C.P. 59(a), the penalties assessed
in its Sept. 13, 2011 Judgment Order may be adjusted “downward or upward”
because of the nature of Mr. King’s request for a new trial. Mr. King has alleged a
number of actions by others, as well as other facts that, if proved true, could result in
Town of Georgia v. King, No. 105-6-10 Vtec (EO on concerns and clarification requests) (11-30-11)   Pg. 2 of 2.


a significant reduction or complete elimination of the penalties assessed against him
and his Co-Defendant. However, if after hearing all the evidence presented at the re-
trial, the Court concludes that Mr. King has failed to adequately substantiate his
allegations, then he will have caused the Town to incur additional legal expenses and
other costs in its pursuit of zoning compliance. It is for this latter reason that the
Court gave the parties notice and reserved the discretion to adjust the prior penalty
assessment “downward or upward.” Id.
       Mr. King also expressed concern about his ability to timely serve subpoenas
upon the witnesses he regards as necessary at re-trial. In a follow-up correspondence
dated Nov. 25, 2011 and filed Nov. 28, 2011, Mr. King advised that he still wanted the
Court to “keep that date on the calendar” for the re-trial. We are concerned about Mr.
King’s ability to prepare for trial and complete service of his witness subpoenas within
the remaining time, but respect his request that the re-trial remain scheduled.
      In light of Mr. King’s request and representations, the re-trial remains
scheduled for Dec. 14–15, 2011 at the Franklin Superior Court – Civil Division, in St.
Albans, Vermont.
      The Court will rule at trial upon any challenges to any subpoenas or the
admissibility of testimony offered by any party.




___________________________________________     ____November 30, 2011__
       Thomas S. Durkin, Judge                           Date
==========================================================================
Date copies sent to: ____________      Clerk's Initials _______
Copies sent to:
  Amanda Lafferty, John H. Klesch and David W. Rugh, Attorneys for Town of Georgia
  Defendant Ronald King
  Defendant Laurie King